Shughart, P. J.,
The notes of testimony in the above action, and the report of. the master, disclose that defendant, John J. Davidson, was incarcerated in the Cumberland County Jail at the time notice of the hearing was given to him and was *72also thus incarcerated at the time of the hearing. Notice of the hearing was addressed to him, by registered mail, and it appears that said notice was received in his behalf by one of the officials at the county prison.
Where defendant in a.divorce action is prevented from attending a hearing by reason of the sentence of a court, every effort must be made to preserve and protect his rights: Knable v. Knable, 67 D. & C. 380; Mylonas v. Mylonas, 81 D. & C. 462.
Since there has been insufficient notice, this matter is referred back to the master, with directions to fix another time for hearing, notice of which hearing must not only be given to defendant but, at the same time, he must be advised that in the event he desires to appear, proper steps will be taken so that he may appear and defend the action, if he so desires.
And now, June 11, 1954, at 1:20 p.m. (Eastern Standard Time), the above matter is referred back to the master, heretofore appointed, with directions to proceed as outlined in the foregoing opinion.